DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claim filed on 4/13/2020 is acknowledged.  Claims 2-27 have been cancelled.  New claims 28-40 have been added.  Claims 1 and 28-40 are pending in this application.

Election/Restrictions
3.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group 2: claim 28, drawn to a mutated ANP32 protein, wherein one or more of the following amino acid segments are deleted or substituted with alanine: amino acids at positions 61-70, amino acids at positions 71-80, amino acids at positions 81-90, amino acids at positions 91-100, amino acids at positions 101-110, amino acids at positions 111-120, amino acids at positions 121-130, amino acids at positions 131-140, amino acids at positions 141-150, or amino acids at positions 151-160, wherein, when the ANP32 protein is an ANP32A protein, the amino acid positions correspond to the amino acid positions of the chicken ANP32A protein of GenBank No. XP 413932.3; when the ANP32 protein is an ANP32B protein, the amino acid positions correspond to the amino acid positions of the human ANP32B protein of GenBank No. NP_006392.1, wherein the ANP32 protein is selected from ANP32A or ANP32B derived from different species.
	Group 3: claim 29, drawn to a mutated ANP32 protein, wherein when the ANP32 protein is human ANP32B protein, one or more of the following amino acid segments are deleted or substituted with alanine: amino acids at positions 21-30, amino acids at positions 41-50, amino acids at positions 51-60 or amino acids at positions 161-170, or the amino acid positions, which correspond to the amino acid positions of the human ANP32B protein of GenBank No. NP_006392.1.
Group 4: claim 30, drawn to a mutated ANP32 protein, wherein when the ANP32 protein is chicken ANP32B protein, one or more of the following amino acid segments are deleted or substituted with alanine: amino acids at positions 161-170, amino acids at positions 171-180 or amino acids at positions 191-200, or the amino acid positions, which correspond to the amino acid positions of the chicken ANP32A protein of GenBank No. XP_413932.3.  
Group 5: claims 31 and 32, drawn to a method of reducing the polymerase activity of an influenza virus, comprising mutating the ANP32 protein to have one or more of the following mutations: the amino acid at position 129 is substituted with isoleucine I, lysine K, aspartic acid D, valine V, proline P, tryptophan W, histidine H, arginine R, glutamine Q, glycine G, or glutamic acid E, the amino acid at position 130 is substituted with asparagine N, phenylalanine F, lysine K, leucine L, valine V, proline P, isoleucine I, methionine M, tryptophan W, histidine H, arginine R, glutamine Q, or tyrosine Y, the amino acid at position 149 is substituted with alanine A, the amino acid at position 151 is substituted with alanine A, or the amino acids at positions 60 and 63, positions 87, 90, 93 and 95, positions 112, 115 and 118 are substituted with alanine, wherein: when the ANP32 protein is a chicken ANP32B protein, duck ANP32B protein or turkey ANP32B protein, the amino acid at position 129 is not isoleucine and the amino acid at position 130 is not asparagine N, when the ANP32 protein is murine ANP32A, the amino acid at position 130 is not alanine A, wherein, when the ANP32 protein is an ANP32A protein, the amino acid positions correspond to the amino acid positions of the chicken ANP32A protein of GenBank No. XP_413932.3; when the ANP32 protein is an ANP32B protein, the amino acid positions correspond to the amino acid positions of the human ANP32B protein of GenBank No. NP_006392.1, and wherein the ANP32 protein is selected from ANP32A or ANP32B derived from different species. 
Group 6: claims 33 and 34, drawn to a method of reducing the polymerase activity of influenza virus, comprising deleting or substituting one or more of the amino acid segments of ANP32 protein with alanine, wherein the one or more of the amino acid segments are selected from the following: amino acids at positions 61-70, amino acids at positions 71-80, amino acids at positions 81-90, amino acids at positions 91-100, amino acids at positions 101-110, amino acids at positions 111-120, amino acids at positions 121-130, amino acids at positions 131-140, amino acids at positions 141-150, or amino acids at positions 151-160, wherein, when the ANP32 protein is an ANP32A protein, the amino acid positions correspond to the amino acid positions of the chicken ANP32A protein of GenBank No. XP_413932.3; when the ANP32 protein is an ANP32B protein, the amino acid positions correspond to the amino acid positions of the human ANP32B protein of GenBank No. NP_006392.1, and wherein the ANP32 protein is selected from ANP32A or ANP32B derived from different species.
Group 7: claim 35, drawn to a method of reducing the polymerase activity of influenza virus, comprising deleting or substituting one or more of the amino acid segments of human ANP32B protein with alanine, wherein the one or more of the amino acid segments are selected from the following: amino acids at positions 21-30, amino acids at positions 41-50, amino acids at positions 51-60 or amino acids at positions 161-170, or the amino acid positions, which correspond to the amino acid positions of the human ANP32B protein of GenBank No. NP_006392.1, wherein the ANP32 protein is selected from ANP32A or ANP32B derived from different species.
Group 8: claims 36 and 37, drawn to a method of reducing the polymerase activity of influenza virus, comprising deleting or substituting one or more of the amino acid segments of chicken ANP32A protein with alanine, wherein the one or more of the amino acid segments are selected from the following: amino acids at positions 161-170, amino acids at positions 171-180, amino acids at positions 191-200, or the amino acid positions, which correspond to the amino acid positions of the chicken ANP32A protein of GenBank No. XP_413932.3, wherein the ANP32 protein is selected from ANP32A or ANP32B derived from different species.
Group 9: claim 38, drawn to a kit comprising at least one reagent or a set of reagents, wherein the at least one reagent or a set of reagents is used to determine the type of amino acid at one or more positions of an ANP32 protein selected from the following: amino acid at position 129, amino acid at position 130, amino acid at position 149, amino acid at position 151, amino acid at position 60, amino acid at position 63, amino acid at position 87, amino acid at position 90, amino acid at position 93, amino acid at position 95, amino acid at position 112, amino acid at position 115, or amino acid at position 118, wherein when the amino acid at position 129 is isoleucine I, lysine K, aspartic acid D, valine V, proline P, tryptophan W, histidine H, arginine R, glutamine Q, glycine G, or glutamic acid E, when the amino acid at position 130 is asparagine N, phenylalanine F, lysine K, leucine L, valine V, proline P, isoleucine I, methionine M, tryptophan W, histidine H, arginine R, glutamine Q, or tyrosine Y, when the amino acid at position 149 is alanine A, when the amino acid at position 151 is alanine A, when the amino acids at positions 60 and 63, at positions 87, 90, 93 and 95, at positions 112, 115, and 118 are alanine, the ability of the ANP32 protein to support the activity of influenza polymerase is decreased, wherein, when the ANP32 protein is an ANP32A protein, the amino acid positions correspond to the amino acid positions of the chicken ANP32A protein of GenBank No. XP_413932.3; when the ANP32 protein is an ANP32B protein, the amino acid positions correspond to the amino acid positions of the human ANP32B protein of GenBank No. NP_006392.1.
Group 10: claim 39, drawn to an oligonucleotide primer for determining the type of amino acid of ANP32 protein selected from the following: amino acid at position 129, amino acid at position 130, amino acid at position 149, amino acid at position 151, amino acid at position 60, amino acid at position 63, amino acid at position 87, amino acid at position 90, amino acid at position 93, amino acid at position 95, amino acid at position 112, amino acid at position 115, or amino acid at position 118, wherein: when the amino acid at position 129 is isoleucine I, lysine K, aspartic acid D, valine V, proline P, tryptophan W, histidine H, arginine R, glutamine Q, glycine G, or glutamic acid E, when the amino acid at position 130 is asparagine N, phenylalanine F, lysine K, leucine L, valine V, proline P, isoleucine I, methionine M, tryptophan W, histidine H, arginine R, glutamine Q, or tyrosine Y, when the amino acid at position 149 is alanine A, when the amino acid at position 151 is alanine A, when the amino acids at positions 60, 63, or the amino acids at positions 87, 90, 93 and 95, or the amino acids at positions 112, 115 and 118 are alanine, the ability of ANP32 protein to support the activity of influenza polymerase is decreased, wherein, when the ANP32 protein is an ANP32A protein, the amino acid positions correspond to the amino acid positions of the chicken ANP32A protein of GenBank No. XP 413932.3; when the ANP32 protein is an ANP32B protein, the amino acid positions correspond to the amino acid positions of the human ANP32B protein of GenBank No. NP_006392.1, wherein the amino acids at positions 87, 90, 93 and 95 are from a mammalian ANP32B protein, wherein the oligonucleotide primer is preferably at least 20 bases in length and, wherein the oligonucleotide primer is selected from SEQ ID NOs: 155-156, 163-166, 167-256, or 375-380.
Group 11: claim 40, drawn to a method of screening for a candidate drug for treating an influenza virus infection, comprising: (1) knocking out the ANP32A and/or ANP32B protein from a cell line containing ANP32A and/or ANP32B protein, to obtain a cell line in which ANP32A protein and/or ANP32B protein are knocked out, (2) transfecting the knockout cell line obtained in step (1) with a plasmid encoding ANP32A and/or ANP32B protein and a plasmid encoding influenza virus polymerase, (3) contacting the knockout cell line with a candidate, wherein the contacting can be performed simultaneously with or separately from the transfection of step (2), wherein the cell line treated in step (3) does not express influenza virus polymerase or has reduced expression of influenza virus polymerase compared to a cell line containing ANP32A and/or ANP32B, indicating that the candidate is a candidate drug for treating influenza virus infection, wherein the ANP32A and/or ANP32B protein is derived from chicken, human, zebra finch, duck, turkey, pig, mouse or horse; preferably, the influenza virus is selected from human, canine, avian or equine influenza virus.

6.	The inventions listed as Groups 1-11 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The various mutated ANP32 proteins comprise different modifications and/or different amino acid sequences; and each variant/sequence is structurally distinct.  There is no common structure present among the various mutated ANP32 proteins.  Furthermore, polypeptide and oligonucleotide primer do not share a common core structure.  For example, polypeptides involve amino acids and peptide bonds.  Oligonucleotide primer involve bases, sugars, phosphates and glycosidic bonds.  There is no common core shared by these inventions.  In addition, the reagent(s) recited in instant claim 38 can be any type of reagent such as chemical compound, which does not share any common core structure with polypeptide and/or oligonucleotide primer.  Taken all these together, there is lack of unity of invention. 

Rejoinder
7.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
8.	This application contains claims directed to more than one species of the generic invention.  There species are deems to lack unity of invention because they are not so linker as to form a single general inventive concept under PCT Rule 13.1.  
The species are as follows: 
(Please elect a single disclosed species of EACH)
A specific mutated ANP32 protein: due to different variables (for inventions 1-8), Please note: Applicant is required to elect a single disclosed species of mutated ANP32 protein consisting of a specific/defined amino acid sequence;
A specific kit: due to different variables (for invention 9), Please note: Applicant is required to elect a single disclosed species of kit with specific/defined reagent(s);
A specific oligonucleotide primer: due to different variables and from claim 39 (for invention 10), Please note: Applicant is required to elect a single disclosed species of oligonucleotide primer consisting of a specific/defined nucleic acid sequence;
A specific ANP32A and/or ANP32B protein: from claim 40 (for invention 11); 
A specific influenza virus: from claim 40 (for invention 11).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, if any of Groups 1-8 is elected, Applicant is required to elect a single disclosed species of mutated ANP32 protein consisting of a specific/defined amino acid sequence.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species of mutated ANP32 protein, kit, oligonucleotide primer and ANP32A and/or ANP32B protein lack unity of invention since they have different structures.  The species of influenza virus lack unit of invention since they have different characteristics.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1 and 28-40.

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

10.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LI N KOMATSU/Primary Examiner, Art Unit 1658